           Case 1:17-vv-00597-UNJ Document 38 Filed 10/23/18 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0597V
                                    Filed: September 4, 2018
                                         UNPUBLISHED


    SHAWNTA GILLESPIE,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Shoulder Injury
                                                             Related to Vaccine Administration
    SECRETARY OF HEALTH                                      (SIRVA)
    AND HUMAN SERVICES,

                       Respondent.


Shealene Priscilla Wasserman, Muller Brazil, LLP, Dresher, PA, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

         On May 3, 2017, Shawnta Gillespie (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered “right shoulder adhesive
capsulitis, bursitis, tendinitis, and right axillary nerve neuritis” as a result of an influenza
(“flu”) vaccine administered to her on November 4, 2014. Petition at 1; Stipulation, filed
August 31, 2018, at ¶ 4. Petitioner further alleges that she suffered the residual effects
of these injuries for more than six months. Petition at 4; Stipulation at ¶ 4. “Respondent
agrees that petitioner’s claims based on right shoulder adhesive capsulitis, bursitis, and
tendonitis are consistent with a shoulder injury related to vaccine administration
(‘SIRVA’) but denies that the flu vaccine caused any other injury, including axillary nerve
neuritis, and further denies that her current disabilities are a sequela of a vaccine-
related injury.” Stipulation at ¶ 6.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00597-UNJ Document 38 Filed 10/23/18 Page 2 of 7




        Nevertheless, on August 31, 2018, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $90,000.00, in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:17-vv-00597-UNJ Document 38 Filed 10/23/18 Page 3 of 7
Case 1:17-vv-00597-UNJ Document 38 Filed 10/23/18 Page 4 of 7
Case 1:17-vv-00597-UNJ Document 38 Filed 10/23/18 Page 5 of 7
Case 1:17-vv-00597-UNJ Document 38 Filed 10/23/18 Page 6 of 7
Case 1:17-vv-00597-UNJ Document 38 Filed 10/23/18 Page 7 of 7
